UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7318


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHRISTOPHER A. HALL, a/k/a “C”,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:04-cr-00559-AW-8; 8:09-cv-00713-AW)


Submitted:   February 10, 2011            Decided:   February 18, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Christopher A. Hall, Appellant Pro Se. Bryan E. Foreman, Robert
K. Hur, Assistant United States Attorneys, Greenbelt, Maryland;
Patrick M. Pericak, Del Wright, Jr., OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland; Sandra Wilkinson,, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher      A.     Hall        seeks    to   appeal        the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2010)    motion.      The    order       is    not    appealable         unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that    reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El    v.    Cockrell,         537    U.S.    322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.          We have independently reviewed the record

and    conclude    that    Hall    has     not    made    the       requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3